1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9    DAVID M. DOYLE,                           Case No. 2:18-CV-06145-JAK-AS
10                          Plaintiff,
                                               JUDGMENT
11   v.
                                               JS-6:
12   JTT FUNDING INC., a New York
     corporation and DEMETRIOS N.
13   BOUDOURAKIS a/k/a JIMMY N.
     BOUDOURAKIS,
14
15                          Defendants.
16
17
           Judgment is entered in favor of Plaintiff and against Defendants JTT Funding
18
19   Inc. and Demetrios N. Boudourakis a/k/a Jimmy N. Boudourakis on Plaintiff’s

20   Complaint for violations of the Telephone Consumer Protection Act, 47 U.S.C.
21
     § 227, and related regulations. Plaintiff’s Motion for Default Judgment (Dkt. 15)
22
23   was granted-in-part. Dkt. 25. Plaintiff is the prevailing party and is awarded

24   damages in the amount of $9000. Costs are awarded in an amount to be determined
25
     through an application with the Clerk of Court. Plaintiff is awarded injunctive relief
26
27   against Defendants: Defendants shall cease contacting Plaintiff with unsolicited
28
1    telephone communications. This Judgment shall be subject to post-judgment
2
     interest at the rate set by 28 U.S.C. § 1961.
3
4          IT IS SO ORDERED.

5
6    Dated: January 7, 2020           __________________________________
                                      JOHN A. KRONSTADT
7                                     UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
